ORDER

PER CURIAM:
AND NOW, this 25 th day of July, 2000, the Petition for Allowance of Appeal is GRANTED, limited to the following issue presented by Petitioner:
Is the Commonwealth Court’s holding that its prior decision in Brode v. Unemployment Compensation Board of Review, 79 Pa.Cmwlth. 630, 470 A.2d 200 (1984) did not control the disposition of this case in conflict with Pennsylvania case-law?
AND FURTHER, Petitioner’s petitions for leave of Court to Supplement the Petition for Allowance of Appeal are DENIED.